Citation Nr: 0200623	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  97-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for additional 
disability caused by failure of VA medical personnel to 
diagnose the veteran's duodenal (peptic) ulcer at the time of 
treatment in the early 1970s.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel  



INTRODUCTION

The veteran had active service from April 1960 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating action that 
denied benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional disability caused by failure of VA 
medical personnel to diagnose the veteran's peptic ulcer at 
the time of treatment in the early 1970s.  

This case was remanded to the RO for further development in 
November 2000 by the undersigned Board member.  That 
development having been completed, the case is now before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  Earlier detection of an ulcer by VA medical personnel 
would not have changed the ultimate course of the veteran's 
disease and resulting disability.

2.  The veteran did not suffer additional gastrointestinal 
disability due to failure of VA medical personnel to diagnose 
his peptic ulcer at the time of treatment in the early 1970s.  


CONCLUSION OF LAW

Benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional gastrointestinal disability caused by failure of 
VA medical personnel to diagnose the veteran's peptic ulcer 
at the time of treatment in the early 1970s are not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
provision was codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Although this law was not in effect at the time of the 
adjudication by the RO of the veteran's claim for entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability caused by failure of VA medical 
personnel to diagnose his peptic ulcer at the time of 
treatment in the early 1970s, he and his representative have 
been informed of the law and regulations governing this issue 
in a October 1997 Statement of the Case and in several 
subsequent supplemental statements of the case.  Numerous 
attempts to obtain relevant medical evidence, to include the 
Board's November 2000 remand, have resulted in obtaining 
considerable relevant evidence, including a medical opinion 
specific to the veteran's claim.  This has been addressed by 
the veteran and his representative.  There is no indication 
in the record that significant, relevant evidence is 
available but has not been considered.  Therefore no further 
evidentiary development appears to be necessary in regard to 
this claim.  

In view of the above, the Board concludes that no further 
action by the RO is required in regard to this claim under 
the Veterans Claims Assistance Act of 2000.  The Board will 
therefore proceed to consider the veteran's claim for 
entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability caused by 
failure of VA medical personnel to diagnose the veteran's 
peptic ulcer at the time of treatment in the early 1970s on 
the basis of the evidence currently of record.  


I.  Factual Background  

On a VA medical examination conducted in January 1968 there 
were no complaints or findings indicative of any 
gastrointestinal disorder, to include a peptic ulcer.  
Evaluation of the veteran's digestive system was normal.  

In June 1969 the veteran was seen in the emergency room of a 
private hospital with slight inflammation and tenderness in 
the right lower quadrant of the abdomen.  The impression was 
possible hepatitis.  He was again seen at this facility in 
late November 1970 with complaints of abdominal pain for 
three to four days, as well as blood in his stool.  
Evaluation revealed normal bowel sounds and slight epigastric 
tenderness.  No diagnosis was reported. 

The veteran was hospitalized at a VA medical facility from 
mid December 1970 to early January 1971 with a chief 
complaint of hematemesis ("the vomiting of blood", 
Dorland's Illustrated Medical Dictionary 688 (25th ed. 1974)) 
for one week prior to admission.  The veteran gave a history 
of intermittent epigastric pain since 1963 that was treated 
with medication.  He also said that he had had a moderate 
amount of vomiting, occasionally blood-tinged, for the 
previous six months, and that he had vomited one cupful of 
blood about one week prior to the hospitalization.  
Thereafter he had vomited a small amount of blood on two 
occasions and he also had noted tarry stools.  

On admission to the hospital the veteran also complained of 
nausea and weakness and he further said that his epigastric 
pains had started again following an automobile accident a 
few months earlier.  The veteran related that his local 
physician believed that he had an ulcer, but he had had a 
very recent private work-up that had not found an ulcer and 
attributed his symptoms to a nervous stomach.  Examination 
conducted during the hospitalization revealed definite 
tenderness in the duodenal bulb area and this was the only 
area that was tender.  Gastrointestinal and gallbladder x-ray 
series, and barium enema, were completely normal.  

No particular vomiting was reported over the course of this 
hospitalization and the veteran was provided a bland diet 
during his hospital stay.  A proctoscope evaluation revealed 
very large prolapsing hemorrhoids and he underwent a 
hemorrhoidectomy while hospitalized.  A psychological 
evaluation resulted in an impression of paranoid personality 
disorder with depression and psychophysiological 
gastrointestinal reaction.  At the time of the veteran's 
discharge from the hospital, the diagnoses included 
observation for duodenal ulcer, none found.  

Two days after discharge from the VA hospital, the veteran 
was briefly readmitted to the facility with complaints of 
abdominal pain and vomiting.  When examined the day following 
admission, the veteran's abdomen was soft and there was no 
particular abdominal tenderness.  The examining physician 
attributed the veteran's symptoms to an anxiety reaction.  

In early December 1971 the veteran was treated at the 
emergency room of a private hospital with complaints of 
vomiting for several days with bloody vomit the previous day.  
The impression was rule out peptic ulcer disease.  He was 
advised to have an upper gastrointestinal series.  

In January 1972 the veteran was hospitalized by the VA with 
complaints of pain in the epigastrium that radiated from the 
abdomen to the heart region.  He said that since his previous 
VA hospitalizations he had continued to have epigastric and 
right upper quadrant abdominal pain with associated nausea.  
He also reported that he continued to have episodes of 
vomiting about twice a month.  Over the previous few weeks 
his symptoms had increased to the point where he had vomiting 
every day and sometimes more frequently.  He said that he had 
lost about five pounds over the previous three weeks.  

A physical examination during the current hospitalization was 
essentially negative.  Laboratory work, including studies for 
blood in the stools, were within normal limits.  Gastric 
analysis was essentially normal as were SMA 12 with amylase 
and lipase.  A gallbladder and upper gastrointestinal series 
with small bowel studies were negative except for the fact 
that there was some decrease in motility of the small bowel.  
At the time of discharge from the hospital the diagnoses were 
observation for duodenal ulcer, not found; and 
psychophysiological personality disorder, anxiety reaction.  

The veteran was hospitalized at a private facility from late 
January to early February 1972 with a two-day history of 
severe excruciating abdominal pain of sudden onset.  
Examination revealed an involuntarily rigid abdomen on 
palpation with exquisite tenderness in the epigastrium.  The 
impression was perforated peptic ulcer.  During the 
hospitalization the veteran underwent surgical repair of his 
perforated pyloric ulcer.  

The veteran was hospitalized by the VA from early to mid 
March 1972 for gastrointestinal complaints.  The veteran gave 
a history of stomach complaints over the course of several 
years.  It was noted that the veteran had been previously 
hospitalized at the facility in December 1970 and January 
1972 for the evaluation of similar complaints but no definite 
ulcer had been found on either of those occasions.  Shortly 
after the latter hospitalization the veteran experienced 
severe right upper abdominal pain with nausea while working.  
Upon being taken to a private hospital a duodenal ulcer was 
found and surgically closed.  Since that private 
hospitalization the veteran had continued to experience 
epigastric discomfort.  

During the March 1972 VA hospitalization the veteran 
underwent an antrectomy and bilateral vagotomy as well as an 
appendectomy.  The veteran was said to have tolerated the 
procedure well and had an uneventful recovery.  Post surgical 
pathology studies showed that when the veteran's surgery was 
performed there was fibrous scarring with adhesions of the 
duodenum.  Gastritis was also noted.  At the time of his 
discharge from the hospital the veteran's wound was well 
healed and the sutures had been removed.  The diagnosis at 
discharge was duodenal ulcer with previous perforation, old.  

The veteran was again hospitalized at a VA facility from late 
March to early April 1972 with complaints of nausea and 
vomiting after almost every meal.  He also complained that 
the antrectomy and bilateral vagotomy operative scar was 
still tender.  The initial impression was that the veteran 
had not been following the suggested diet and for that reason 
he was placed on a dry postgastric diet with limited fluids.  
An upper gastrointestinal study was performed to evaluate the 
functioning of the gastrojejunostomy and his digestive 
functioning.  The study showed normal functioning of the 
stoma with no evidence of marginal ulceration or gastric 
pouch retention.  It was also noted that the veteran 
swallowed a moderate amount of air that got trapped in the 
fundus of the stomach.  

In order to observe his eating habits during this 
hospitalization, the veteran was fed on the ward and observed 
for aerophagia and the type of vomiting.  As far as could be 
established the veteran did not have true vomiting, but he 
did regurgitate a small amount of food, particularly the 
types of food he did not like.  While under observation the 
veteran was not entirely cooperative and showed anxiety and 
occasional belligerency.  The veteran objected to his diet 
restrictions and asked to be discharged.  He was discharged 
against medical advice with a diagnosis of postoperative 
status antrectomy and bilateral vagotomy for duodenal ulcer.  

The VA again hospitalized the veteran in August and September 
1977 complaining of nausea and vomiting for the previous 10 
days.  He also said that, since his 1972 antrectomy and with 
bilateral vagotomy in 1972, he had had a hard time keeping 
his food down and he also had a problem with "dumping 
syndrome".  It was noted that the veteran had been admitted 
previously for similar complaints and it was felt at that 
time that his symptoms were due to anxiety and 
hyperventilating.  On physical examination the veteran had 
minimal complaints about epigastric discomfort.  An upper 
gastrointestinal series showed probable gastritis and a 
Billroth II type anastomosis.  The veteran was seen by the 
gastroenterologist, but refused to have further work-up since 
he intended to have surgery.  During the current 
hospitalization the veteran was treated with antacids, a 
bland diet, and frequent feedings.  He was counseled at 
length about his problems and it was recommended that he 
adhere to his diet which he had failed to do.  The discharge 
diagnoses included postoperative status gastrectomy and 
vagotomy.  

VA clinical records indicate outpatient treatment for 
abdominal pain and leukopenia.  During treatment in December 
1999, the veteran gave a history of colonic polyps that had 
been surgically removed on four occasions.  He also had a 
history of a B 12 deficiency of many years duration.  A 
February 2000 CT scan of the abdomen showed many clips in the 
esophagogastric junction that created artifacts and obscured 
part of the abdomen.  In March 2000 it was reported that the 
veteran's peptic ulcer disease was controlled with Zantac.  

On VA gastrointestinal examination in February 2001 the 
examining physician indicated he had reviewed the veteran's 
medical records.  At the time of the examination the veteran 
complained of abdominal pain, which he described as "dumping 
syndrome".  The abdominal pain was in the right upper 
quadrant and just to the right of a surgical scar.  The 
veteran reported that his abdomen was painful after meals and 
he also reported diarrhea after every meal to an extent that 
he had to relieve himself six or seven times during the first 
twenty minutes after a meal.  He reported that he had had 
this problem since his 1972 surgery.  He denied nausea, 
vomiting, and hematemesis.  After a review of the record and 
a physical examination the impression was peptic ulcer 
disease with perforation of the pyloric channel ulcer in 
1972.  The doctor observed that this initially required 
surgery with suturing of the perforation with subsequent 
development of symptoms of gastric outlet obstruction for 
which the veteran underwent antrectomy and vagotomy with an 
incidental appendectomy.  It was also noted that the veteran 
had current symptoms suggestive of dumping syndrome, as well 
as weight fluctuation.  The examiner stated the following:

Certainly the Peptic Ulcer Disease was 
missed on several upper GI series.  The 
barium upper GI series can miss up to 50% 
of duodenal ulcers and around 40% of 
gastric ulcers.  Patient was clinically 
felt to have Peptic Ulcer Disease and did 
undergo extensive evaluation during each 
admission, unfortunately a diagnosis of 
Peptic Ulcer Disease was never 
established until he presented with 
perforation.

It is difficult to imagine what could 
have been done and could have happened if 
the upper GI series did show Peptic Ulcer 
Disease in 1/72 and what further 
management available at that time would 
have prevented perforation of the ulcer 
and therefore the need for surgery.  
According to my understanding, in those 
days we did not have the potent anti-
ulcer medication that we have now.  Usual 
treatment for these patients included 
antacids, a bland diet and bed rest.

CONCLUSION
It is my opinion that this veterans 
Peptic Ulcer Disease was missed on upper 
GI series although there was strong 
clinical impression regarding this 
problem.  He had to undergo surgery 
because of complications from the ulcer 
disease and now he is disabled as a 
result of these problems.





II.  Legal Analysis

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, have undergone significant 
revision, which bears some explanatory discussion in this 
case.  With respect to claims filed prior to October 1, 1997, 
the governing statutory language is contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provides that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. 
§ 3.800(a).  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the medical or 
surgical treatment, or hospitalization was authorized.  
38 C.F.R. § 3.358(b)(1), (2).  

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensation.  38 C.F.R. § 3.358(c)(1), 
(2).  

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358(c)(3).  

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was due to the veteran's own willful 
misconduct or failure to follow instructions, the additional 
disability or death will not be compensable, except in the 
case of a veteran who is incompetent. .  38 C.F.R. 
§ 3.358(c)(4).  

The aforementioned regulations, as cited and paraphrased 
above, have been superseded, in one important respect, by 
congressional action.  So as to avoid any misunderstanding as 
to the governing law, the Board notes that earlier 
interpretations of the statute, embodied in regulations, 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to benefits under 
38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (Court) in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
(1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 515 S.Ct. 552 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14.222 (March 16, 1995).  
The interim rule was later adopted as a final rule.  61 Fed. 
Reg. 25, 787 (May 23, 1996) and codified at 38 C.F.R. 
§ 3.358(c) (1999).  

Subsequently, Congress took action to amend 38 U.S.C.A. 
§ 1151, effective for claims filed on and after October 1, 
1997.  This change has the effect of precluding compensation 
unless the proximate cause of the disability was negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept 26, 1996) (codified at 38 U.S.C.A. § 1151 (West Supp. 
2001); See also VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204 63 Fed Reg. 45004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulation, to the extent that they do not conflict with the 
statute.  

Here the veteran's claim for benefits under section 1151 was 
filed in June 1996.  The RO subsequently denied the claim and 
the current appeal ensued.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
must be decided under the pre-October 1, 1997, (more liberal) 
version of the statute, and by the regulations currently 
published in the Code of Federal Regulations.  The veteran 
does not need to establish negligence, fault, or accident on 
the part of VA to prevail.  But he does need to establish 
that something VA did, or failed to do, resulted in 
additional disability.

The veteran contends, essentially, that VA failed to diagnose 
his peptic ulcer disease during treatment and evaluations of 
his abdominal symptoms through January 1972, and that this 
failure resulted in perforation of the ulcer that required a 
subsequent antrectomy and vagotomy, and also resulted in the 
development of post surgical complications such as dumping 
syndrome, anemia, frequent episodes of nausea and weight 
loss.  

In this case, the evidence in the claims folder indicates 
that VA, as well as private health care providers, did indeed 
fail to discover and diagnose the veteran's ulcer despite 
considerable treatment and several hospitalizations for 
abdominal complaints during the period from November 1970 to 
January 1972, when a perforated ulcer was diagnosed at a 
private hospital.  While the veteran's perforated ulcer was 
surgically repaired at that time, his gastrointestinal 
complaints persisted and an antrectomy and vagotomy were 
performed by VA during a hospitalization in March and April 
1972.  The record indicates that the veteran continued to 
experience significant gastrointestinal symptoms thereafter, 
including dumping syndrome, episodes of nausea and vomiting, 
weight loss, and anemia.  

However, despite the failure on the part of VA to diagnose 
the veteran's peptic ulcer disease earlier in its course, the 
evidence of record in this case fails to establish that the 
veteran sustained any additional gastrointestinal disability 
as a result of the lack of an early diagnosis of his 
gastrointestinal disease.  As noted by the VA physician who 
examined the veteran and the record in February 2001, the 
potent anti-ulcer drugs currently available had not yet been 
developed in the early 1970s and there is no competent 
evidence that any treatment other than that actually provided 
was available at the time and could have prevented 
perforation of the veteran's peptic ulcer, forestalled the 
necessity for surgery and precluded the development of the 
veteran's subsequent gastrointestinal symptoms.  No medical 
opinion to the contrary has been proffered.

In a letter dated October 1, 2001, the veteran raises three 
points.  First, he denies a history recorded to the effect 
that he had had intermittent epigastric pain since 1963 and 
had been treated by a private physician.  Second, he denies 
that an automobile accident had anything to do with his 
symptoms, or that he went to the Austin Diagnostic Clinic.  
Third, he refers to the Board's remand and to the VA 
examiner's conclusion.  The first two points are not material 
to the question in this case; that is, was the veteran's 
disability worsened by VA's failure to diagnose the ulcer 
earlier?  The last is not an argument, but a reference.  To 
the extent it refers to the VA examiner's opinion, it is 
material.  But, as explained above, the Board finds that 
opinion to be against the claim.  The opinion essentially 
states that there was nothing VA could do to alter the 
natural progress of the ulcer condition.

In view of the above, the Board concludes that the evidence 
of record fails to demonstrate that the veteran sustained any 
additional gastrointestinal disability due to the failure of 
the VA to diagnose peptic ulcer disease prior to perforation 
of the veteran's peptic ulcer in early 1972.  In the absence 
of evidence satisfying this causation requirement, the mere 
fact that this aggravation of the veteran's peptic ulcer 
disease occurred will not suffice to establish the additional 
disability necessary to support the veteran's 1151 claim for 
gastrointestinal disability.  See 38 C.F.R. § 3.358(c)(1), 
(2).  Accordingly the veteran's claim for entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability caused by failure of VA medical 
personnel to diagnose the veteran's duodenal (peptic) ulcer 
at the time of treatment in the early 1970s must be denied.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability caused by 
failure of VA medical personnel to diagnose the veteran's 
duodenal (peptic) ulcer at the time of treatment in the early 
1970s is denied.  




		
	J. E. Day
	Member, Board of Veterans' Appeals

 

